Case 4:19-cV-1O432-TSH Document 2 Filed 03/08/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

AFRICAN COMMUNITIES
TOGETHER, a membership
organization; UNDOCUBLACK
NETWORK, a membership
organization; DAVID KROMA;
MOMOLU BONGAY; OTHELLO
A.S.C. DENNIS; YATTA KIAZOLU;
CHRISTINA WILSON; JERRYDEAN
SIMPSON; C.B., AL. K., D.D., D.K.,
AI. K., AD. K. by and through their
father and next friend DAVID KROMA;
O.D., and A.D., by and through their
father and next friend O'I`HELLO
A.S.C. DENNIS; O.S. by and through
his mother and next friend
JERRYDEAN SIMPSON,

Plaintiffs,
Civil Action No.

V.

DONALD .I. TRUMP, President

of the United States in

his official capacity;

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY;

KIRSTJEN NIELSEN,

Secretary

of the Department of

Homeland Security in her

official capacity,

Defendants.

`_/\_J\_/\_/\./\_/\_/`-/`\_/\_/\_/\_/\_/`_/\_/\_/`_/\-/\_/\J\J\_/\-/\_/\_/\_/\_/\JV\-/\_/\_/\_/\-/\,/

 

Pursuant to Massachusetts Local Rule 83.5.3(b), the undersigned and member of the bar

of this Court, hereby requests that Ivan Espinoza-Madrigal, Executive Director of Lawyers for

 

Case 4:19-cV-1O432-TSH Document 2 Filed 03/08/19 Page 2 of 6

Civil Rights (LCR), be permitted to appear as counsel for the Plaintiffs and practice in this
Court pro hac vice, stating in support thereof as follows:

l. Mr. Espinoza-Madriga| is an experienced litigator who will be of great assistance
to Plaintiffs in the litigation of their case.

2. Mr. Espinoza-Madrigal is a member in good standing of the bars of the State of
New York, the United States Court of Appeals for the First, Second, Fifth, Sixth, and Ninth
Circuits and United States District Courts for the Southem District of New York, the Eastem
District of New York, and the Westem District of Texas.

3. Attached as Exhibit A is a Certiflcation signed by Mr. Espinoza-Madrigal
respectively setting forth the information required under Local Rule 83.5.3.

4. Plaintiffs contacted counsel for the Defendarits and they have assented to the
relief requested in this motion.

Respectfully submitted,

Dated: March 8, 2019 § \-/"P L

 

Oren N. Nimni (BBO ali*691821)J
LAWYERS FOR CIVIL RIGHTS
61 Batterymarch Street 5th Floor
Boston, MA 021 10

'l`el: (617) 988-0606
onimni@lawyersforcivilrights.org

Case 4:19-cV-1O432-TSH Document 2 Filed 03/08/19 Page 3 of 6

§ERIIEIQAIMILS.EB¥ICE

I hereby certify that this document filed through the CM»“ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on March 8, 2019.
M_d _ _- “\_-
~. ' '?_
f

Oren Nimni

Case 4:19-cV-1O432-TSH Document 2 Filed 03/08/19 Page 4 of 6

EXHIBIT A

Case 4:19-cV-1O432-TSH Document 2 Filed 03/08/19 Page 5 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

AFRICAN COMMUNI'I`IES
TOGETHER, a membership
organization; UNDOCUBLACK
NETWORK, a membership
organization; DAVID KROMA;
MOMOLU BONGAY; OTHELLO
A.S.C. DENNIS; YATTA KIAZOLU;
CHRISTINA WILSON; JERRYDEAN
SIMPSON; C.B., AL. K., D.D., D.K.,
AI. K., AD. K. by and through their
father and next friend DAVID KROMA;
O.D., and A.D., by and through their
father and next friend OTl-IELLO
A.S.C. DENNIS; O.S. by and through
his mother and next friend
JERRYDEAN SIMPSON,

Plaintiffs,

Civil Action No.
v.

DONALD J. TRL"MP. President

of the United States in

his official capacity;

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY;

KIRSTJEN NIELSEN,

Secretary

of the Department of

Homeland Security in her

official capacity,

COMPLAINT

Defendants.

`./V\_/"/\_/\-/\_/\_/\.../\_/\-./V\_J\_/\_/\_/`_/\-J\.,/\_/\./V\_/VV\_/\-/\_/\_/\.,/\_/\./\.J\_I\_/

 

 

Case 4:19-cV-1O432-TSH Document 2 Filed 03/08/19 Page 6 of 6

l, Ivan Espinoza-Madrigal, make the following declaration in support of the motion for

admission pro hac vice filed on my behalf:

l. I am Executive Director of Lawyers for Civil Rights, 61 Batterymarch Street, 5"‘

Floor, Boston, Massachusetts, MA 02110.

2. l arn a member in good standing of the bars of the State of New York, the United
States Court of Appeals for the First, Second, Fifth, Sixth, and Ninth Circuits and United States
District Courts for the Southem District of New York, the Eastem District of New York, and the

Westem District of Texas.

3. I am a member Of the bar in good standing in every jurisdiction Where I have been
admitted to practice. There are no disciplinary proceeding pending against me as a member of

the bar in any jurisdiction

4. I have never been denied admission pro hac vice in this jurisdiction, nor have I
ever had admission pro hac vice revoked in this jurisdiction or been subject to disciplinary

proceedings in this jurisdiction

5. I am familiar with the Local Rules of the United States District Court for the
District of Massachusetts and agree to comply with them.

I declare under penalty of perjury that the foregoing is true and correct.

Ivan Espindza-l drig:?/ ([\lYS Ba'r #4409513§'
LAWYERS FO ClVI?/ RIGHTS

61 Batterymarch Street 5'h Floor

Boston, MA 021 10
iespinoza@lawyersforcivilrights.org

 

